IN THE
                          TENTH COURT OF APPEALS



                                  No. 10-14-00365-CR

                 IN RE PHOUTHASACK PHETVONGKHAM


                                 Original Proceeding



                           MEMORANDUM OPINION


       Relator seeks mandamus relief against the Honorable Kristin Guiney, Judge of

the 179th District Court of Harris County. The Tenth Court of Appeals does not have

territorial jurisdiction of an original proceeding arising out of Harris County, which is

within the First and Fourteenth Judicial Districts, nor does it have jurisdiction over a

Harris County district judge. See TEX. GOV’T. CODE ANN. § 22.201(b, k, o) (West Supp.

2014); § 22.221(b)(1) (West 2004). Accordingly, the petition for writ of mandamus is

dismissed for lack of jurisdiction.



                                               REX D. DAVIS
                                               Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed December 11, 2014
Do not publish
[OT06]




In re Phetvongkham                              Page 2